                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 ELIAS BRACH,                                                        DATE FILED:

                              Plaintiff,
                                                                       19-CV-8753 (RA)
                         v.
                                                                             ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On December 14, 2020, counsel for Plaintiff informed the Court that, although Plaintiff

formally commenced arbitration with JAMS in March 2020, and Amex filed its response later that

month, that arbitration had still not begun due to a processing error. Dkt. 44. Plaintiff’s counsel

expressed optimism that the issue would be resolved shortly.

         After the parties failed to provide the Court with any update regarding the status of the

arbitration, on April 30, 2021, the Court ordered the parties to provide a status update no later than two

weeks later. Dkt. 45. To date, the parties have not done so.

         Accordingly, no later than June 11, 2021, the parties shall file a joint status report. Failure to

do so will result in dismissal of this action without prejudice for failure to prosecute. See Fed. R.

Civ. P. 41(b).

SO ORDERED.

Dated:      May 28, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
